The plaintiff in error was convicted of the crime of the unlawful sale of intoxicating liquor, and her punishment fixed at a fine of $50 and 30 days' confinement in the county jail. *Page 166 
A copy of the record and case-made was filed in this court on the 7th day of April, 1936. No brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record fails to disclose any fundamental or prejudicial errors. The evidence is sufficient to support the verdict. The case is therefore affirmed.